EXHIBIT 10.11

 

AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AGREEMENT

 

AMENDMENT NO. 4 (this “Amendment”) dated as of January 9, 2008 (the “Effective
Date”), by and between MxEnergy Inc. (“MXE”) and Denham Commodity Partners Fund
LP Vida Sowood Commodity Partners Fund LP (the “Lender”), amending the Amended
and Restated Loan Agreement, dated as of November 14, 2003, as amended by
Amendment No. 1 to Amended and Restated Loan Agreement, dated as of March 22,
2004, Amendment No. 2 to Amended and Restated Loan Agreement and Amendment No. 1
to Amended and Restated Security Agreement, dated as of December 19, 2005, and
Amendment No. 3 to Amended and Restated Loan Agreement and Amendment No. 2 to
Amended and Restated Security Agreement, dated as of August 1, 2006 (as amended,
the “Loan Agreement”), in each case, by and between MXE and Denham Commodity
Partners Fund LP (Vida Sowood Commodity Partners Fund LP and as successor to
Lathi LLC).

 

WITNESSETH:

 

WHEREAS, the parties hereto desire to amend the Loan Agreement, as set forth
herein. NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Definitions; References. Unless otherwise specifically defined
herein, each capitalized term used herein which is defined in the Loan Agreement
shall have the meaning assigned to such term in the Loan Agreement. Each
reference to “hereof’, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Loan Agreement shall, from and after the date hereof,
refer to the Loan Agreement as amended by this Amendment.

 

SECTION 2. Amendment. Section 1.1.1 of the Loan Agreement is hereby amended by
replacing the date “November 14, 2007” contained therein with the date
“November 14, 2008”.

 

SECTION 3. Representations and Warranties; No Default or Event of Default. On
the Effective Date, MXE shall be deemed to have certified to the Lender that,
after giving effect to the amendment contained herein that becomes effective on
such date (i) all of the representations and warranties contained in the Loan
Agreement are true and correct in all material respects on and as of the date
thereof with the same effect as if made on and as of such date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of such earlier date), and
(ii) no Default or Event of Default exists as of such date.

 

SECTION 4. No Other Changes. Except as otherwise expressly provided in this
Amendment, all of the terms and conditions of the Loan Agreement remain
unchanged and in full force and effect and are hereby ratified and confirmed.

 

SECTION 5. GOVERNING LAW THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE

 

--------------------------------------------------------------------------------


 

INTERNAL LAWS OF THE STATE OF CONNECTICUT, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. counterparts; Effectiveness. This Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Amendment shall become effective as of the date first written above when duly
executed below.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

Denham Commodity Partners GP LP

 

Its general partner

 

 

 

Denham GP LLC

 

Its General Partner

 

 

 

/s/Paul Winters

 

 

Paul Winters

 

Authorized Signatory

 

 

 

 

 

MXENERGY INC.

 

 

 

 

 

/s/ Carole R. Artman-Hodge

 

 

Carole R. Artman-Hodge

 

Executive Vice President

 

2

--------------------------------------------------------------------------------


 

INTERNAL LAWS OF THE STATE OF CONNECTICUT, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

SECTION 6. Counterparts; Effectiveness. This Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Amendment shall become effective as of the date first written above when duly
executed below.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

DENHAM COMMODITY PARTNERS FUND LP

 

 

 

 

By:

Denham Commodity Partners GP LP
 Its general partner

 

 

 

 

By:

Denham GP LLC
 Its general partner

 

 

 

 

By:

 

 

 

 

Name: Paul Winters

 

 

Title: Authorized signatory

 

 

 

 

By:

/s/ Carole R. Artman-Hodge

 

 

 

Name:  Carole R. Artman-Hodge

 

 

Title:     Executive Vice President

 

3

--------------------------------------------------------------------------------